Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 2, 2016

                                      No. 04-16-00238-CR

                                IN RE Roy L. SMITHWICK, Jr.


                                            ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

      The court has considered the Motion for Reconsideration En Banc filed by relator on
May 16, 2016 and the motion is DENIED.

           It is so ORDERED on June 2, 2016.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle, Clerk